M.D. Appeal Dkt.
                                                                               141 2014



                  IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT

JOHN D. NARDONE,              : No. 587 MAL 2014
                              :
               Petitioner     : Petition for Allowance of Appeal from the
                              : Order of the Commonwealth Court
                              :
          v.                  :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF TRANSPORTATION, :
BUREAU OF DRIVER LICENSING,   :
                              :
               Respondent     :


                                      ORDER




PER CURIAM                                                 DECIDED: December 11, 2014

      AND NOW, this 11th day of December, 2014, the Petition for Allowance of
Appeal is GRANTED. The issues, as stated by Petitioner, are:



      (1)   Whether, in response to a police request for chemical testing
            arising out of a D.U.I arrest, a motorist has a statutory right to
            request alternative chemical testing under section 1547(i) of the
            Motor Vehicle Code (75 Pa.C.S.A. § 1547(i))?

      (2)   If a motorist has a statutory right to request alternative chemical
            testing under section 1547(i) of the Motor Vehicle Code when
            arrested for a D.U.I., does section 1547 require that any such
            request be conditioned upon the motorist having a medical
            condition preventing him from undergoing the chemical test
            requested by the police?

      (3)   Whether, in response to a police request for chemical testing
            arising out of a D.U.I. arrest, a motorist's request for alternative
            chemical testing, without more, constitutes a refusal to undergo
            chemical testing under 75 Pa.C.S.A. § 1547(b)(1)?